Citation Nr: 0208227	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  94-40 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disability as secondary to service-connected disabilities.

2.  Whether there was clear and unmistakable error in a 
September 1944 rating decision in the rating assignment.

3.  Entitlement to an increased evaluation for residuals of 
shell fragment wound of the left knee, involving Muscle Group 
XIV, currently evaluated as 40 percent disabling.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disorder.

5.  Entitlement to an initial evaluation in excess of 10 
percent for a low back disorder.

6. Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
September 1944.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


REMAND

Initially, the Board notes that, although the veteran 
withdrew his request for a Travel Board hearing in January 
2002, at the same time he requested a personal hearing at the 
RO specifically for the issue of whether there was clear and 
unmistakable error in the September 1944 rating decision.  A 
personal hearing should be scheduled with regard to this 
issue.

In November 1997, the RO obtained VA outpatient treatment 
records.  No further attempt has been made to secure 
subsequent ongoing treatment records.  An effort must be made 
to obtain these records.  Bell v. Derwinski, 2 Vet. App. 611 
(1992); 38 U.S.C. § 5103A (West 1991 & West Supp. 2001).  The 
veteran should also be provided an opportunity to identify 
and/or submit any relevant private treatment records.

Although the veteran has been provided several VA orthopedic 
examinations during the pendency of this claim, the most 
recent examinations, conducted in March 1998 and August 1999, 
fail to address whether there was any objective evidence of 
painful motion, weakened movement, excess fatigability or 
incoordination associated with his service-connected low 
back, right knee and left knee disabilities.  The Board is of 
the opinion that the veteran should be provided another 
orthopedic examination with adequate assessment of functional 
limitation as a result of pain or painful motion, to include 
functional loss during flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Moreover, the March 1998 examiner 
diagnosed right hip pain with no clearly defined diagnosis 
and opined that it was possibly secondary to lumbosacral 
derangement and further opined that there was no causal 
relationship of service connection.  However, there was no 
discussion of whether the veteran's service-connected 
disabilities aggravated a possible hip disability.  38 C.F.R. 
§ 3.310 (2001) and Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Court has held that VA's duty to assist a 
veteran in obtaining and developing available facts and 
evidence to support a claim includes obtaining an adequate 
and contemporaneous VA examination which takes into account 
the records of prior medical treatment.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).

The TDIU issue is inextricably intertwined with the issues of 
entitlement to initial and increased evaluations.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the 
initial and increased evaluation issues must be resolved 
prior to further appellate action on this issue.

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1. With regard to the issue of whether 
there was clear and unmistakable error in 
a September 1944 rating decision, a 
personal hearing should be scheduled for 
the veteran.

2.  The RO should obtain all VA treatment 
records for the veteran from the VA 
Medical Center in Northport, New York, 
dated from October 1997 to the present.

3.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA or private, who may possess additional 
records pertinent to his claims.  Then, 
after obtaining any necessary 
authorizations from the veteran, the RO 
should attempt to obtain copies of all 
treatment records identified that have 
not been previously secured.  Any records 
received should be associated with the 
claims folder.

4.  After the above development has been 
completed, the veteran should be afforded 
a VA orthopedic examination to evaluate 
the nature and extent of his low back and 
bilateral knee disabilities, as well as 
determine the nature and etiology of any 
bilateral hip disability, if found to be 
present.  The claims folder must be made 
available to the orthopedist for review 
prior to the examination, and it should 
be noted in the report whether the file 
has been reviewed.  The examiner should 
obtain an in-depth history, to include 
prior employment and other physical 
activities.  The examination should 
include range of motion and X-ray 
studies, as well as any other test or 
study deemed necessary by the examiner.  
The examiner is asked to identify and 
describe any current left and right knee, 
as well as low back symptomatology.  The 
examiner should also include comments on 
any functional loss associated with these 
disabilities due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The physician should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  The 
physician is requested to express an 
opinion as to whether it is as likely as 
not that the veteran's service-connected 
disabilities render him unemployable.  
The orthopedist is further requested to 
determine whether the veteran has a 
current diagnosed bilateral hip 
disability, and if so, offer an opinion 
as to the etiology of the disability, to 
include whether it is as likely as not 
caused or chronically worsened by his 
service-connected disabilities.  

5.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claims.  

6.  Thereafter, the RO should undertake 
any other development deemed necessary and 
readjudicate the issues on appeal.

If the benefits sought on appeal remain denied, the appellant 
and the appellant's representative, should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




